Tom, J.P., and Andrias, J.,
dissent in a memorandum by Andrias, J., as follows: I would reverse and grant defendant’s motion for summary judgment on the grounds that plaintiff did not sustain a “serious injury” within the meaning of Insurance Law § 5102 (d).
As the motion court properly found, defendant met his initial burden of establishing a prima facie case that plaintiffs alleged injuries, suffered in an automobile accident on June 23, 2000, did not meet the requisite serious injury threshold. Plaintiff countered with an October 26, 2000 report of his chiropractor, who had treated him briefly from July 19, 2000 to September 18, 2000. Such report, which was prepared 15 days after defendant’s doctor found no evidence of any spinal disability, opined that plaintiff was suffering permanent damage to the mechanical structure of the spine and suggested a poor recovery from this injury. The next time the chiropractor examined plaintiff was January 8, 2003, in response to defendant’s summary judgment motion. Unlike Manzano v O’Neil, one of the cases decided with Toure v Avis Rent A Car Sys., Inc. (98 NY2d 345 [2002]), such gap in treatment was not explained by the chiropractor. In Manzano, the plaintiffs expert testified that, at the time of his last examination of plaintiff four years earlier, he concluded that plaintiffs injuries were permanent and there was no benefit in her continuing to seek medical treatment for that condition (supra at 355). Here, on the other hand, although the chiropractor originally recommended chiropractic care one to two times a month and continued home stretching and exercises, there is no evidence of any further chiropractic or medical treatment.
Plaintiff, who did not lose a day of work as a result of the accident, complained at that time of frequent neck and lower back pain and stiffness and recurrent right thumb pain and numbness, the latter being a complaint not mentioned in the October 26, 2000 report.
Aside from the fact that none of the evidence submitted by plaintiff in opposition to defendant’s motion, including the chiropractor’s “affirmation,” was in admissible form, he offered *189no objectively based medical explanation for either the paucity of his initial treatment or the 21/2-year gap between his initial treatment and the subsequent report of his chiropractor. It is also impossible to tell from the chiropractor’s last report whether plaintiffs alleged limitation of movement resulted from objective testing or merely amounted to a description of plaintiffs subjective complaints.
Under these circumstances, plaintiffs submissions failed to raise a material issue of fact sufficient to defeat defendant’s motion for summary judgment.